UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 THOMAS NELSON HA,                                 )
                                                   )
                       Plaintiff,                  )
                                                   )
                v.                                 )   Civil Case No. 08-2136 (RJL)
                                                   )
                                                   )
 U.S. DEPARTMENT OF EDUCATION,                     )
                                                   )
                       Defendant.                  )
                                                   )

                                    FINAL JUDGMENT

        F or the reasons set forth in the Memorandum Opinion entered this date, it is this
       ~
 I   ~day of January, 2010, hereby
        ORDERED that the defendant's Motion To Dismiss [#10] is GRANTED, and it

is further

        ORDERED that the above-captioned case be DISMISSED without prejudice.

        SO ORDERED.




                                                   United States District Judge